THIS SECURITY AGREEMENT IS SUBJECT TO THE TERMS AND CONDITIONS OF THAT CERTAIN
SUBORDINATION AGREEMENT DATED AS OF JANUARY 27, 2017 BY AND AMONG OXFORD FINANCE
LLC, AS COLLATERAL AGENT, THE COMPANY AND THE SECURED PARTIES. THE SUBORDINATION
AGREEMENT CONTAINS PROVISIONS RESTRICTING, AMONG OTHER THINGS, CERTAIN PAYMENTS
AND THE EXERCISE OF CERTAIN RIGHTS AND REMEDIES BY THE PARTIES HERETO.
SECURITY AGREEMENT
This Security Agreement (as amended, modified or otherwise supplemented from
time to time, this “Security Agreement”), dated as of January 27, 2017, is
executed by Miramar Labs, Inc., a Delaware corporation (together with its
successors and assigns, “Company”), in favor of and the parties listed on
Attachment 1 attached hereto (each a “Secured Party” and collectively, the
“Secured Parties”).
RECITALS
A.    Company and the Secured Parties have entered into a Note Purchase
Agreement, dated as of the date hereof (the “Purchase Agreement”), pursuant to
which the Company has issued convertible promissory notes (as amended, modified
or otherwise supplemented from time to time, (the “Notes”).
B.    In order to induce the Secured Parties to extend the credit evidenced by
the Notes, Company has agreed to enter into this Security Agreement and to grant
to the Secured Parties the security interest in the Collateral described below.
AGREEMENT
NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Company hereby agrees with the Secured Parties as follows:
1.Definitions and Interpretation. When used in this Security Agreement, the
following terms have the following respective meanings:
“Collateral” has the meaning given to that term in Section 2 hereof.
“Lenders” means Oxford Finance LLC, Silicon Valley Bank, and the other lenders
listed from time to time as party to the Senior Loan Agreement.
“Obligations” means all loans, advances, debts, liabilities and obligations,
howsoever arising, owed by Company to the Secured Parties of every kind and
description (whether or not evidenced by any note or instrument and whether or
not for the payment of money), now existing or hereafter arising under or
pursuant to the terms of the Notes and the other Transaction Documents,
including, all interest, fees, charges, expenses, attorneys' fees and costs and
accountants' fees and costs chargeable to and payable by Company hereunder and
thereunder, in each case, whether direct or indirect, absolute or contingent,
due or to become due, and whether or not arising after the commencement of a
proceeding under Title 11 of the United States Code (11 U.S.C. Section 101 et
seq.), as amended from time to time (including post-petition interest) and
whether or not allowed or allowable as a claim in any such proceeding.


1

--------------------------------------------------------------------------------



“Permitted Liens” means (a) Liens for taxes not yet delinquent or Liens for
taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established; (b) Liens in respect of property or
assets imposed by law which were incurred in the ordinary course of business,
such as carriers’, warehousemen’s, materialmen’s, landlord’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business which
are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings; (c) Liens incurred or
deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, and
other Liens to secure the performance of tenders, statutory obligations,
contract bids, government contracts, performance and return of money bonds and
other similar obligations, incurred in the ordinary course of business, whether
pursuant to statutory requirements, common law or consenual arrangements; (d)
Liens in favor of the Secured Parties and Lenders; (e) Liens upon any equipment
acquired or held by Company to secure the purchase price of such equipment or
indebtedness incurred solely for the purpose of financing the acquisition of
such equipment, so long as such Lien extends only to the equipment financed, and
any accessions, replacements, substitutions and proceeds (including insurance
proceeds) thereof or thereto; (f) Liens arising from judgments, decrees or
attachments in circumstances not constituting an Event of Default under the
Notes; (g) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payments of customs duties in connection with the importation
of goods, (h) Liens which constitute rights of setoff of a customary nature or
banker’s liens, whether arising by law or by contract; (i) Liens on insurance
proceeds in favor of insurance companies granted solely as security for financed
premiums; (j) leases or subleases and licenses or sublicenses granted in the
ordinary course of Company’s business; (k) any notes or loans issued by the
Company to the Lenders; and (l) “Permitted Liens” as defined in the Senior Loan
Agreement.
“Senior Loan Agreement” means the Loan and Security Agreement, dated as of
August 7, 2015, among Oxford Finance LLC, as collateral agent, Lenders, Silicon
Valley Bank, Miramar Technologies, Inc. (f/k/a Miramar Labs, Inc.) and the
Company, as amended, restated, modified or otherwise supplemented from time to
time.
“Subordination Agreement” means that certain Subordination Agreement, dated as
of the date hereof, by and among Secured Parties and Oxford Finance LLC, in its
capacity as collateral agent for the Lenders.
“UCC” means the Uniform Commercial Code as in effect in the State of California
from time to time.
All capitalized terms not otherwise defined herein shall have the respective
meanings given in the Notes. Unless otherwise defined herein, all terms defined
in the UCC have the respective meanings given to those terms in the UCC.
2.    Grant of Security Interest. As security for the Obligations, Company
hereby pledges to the Secured Parties and grants to the Secured Parties a
security interest, subordinate to the security interest held by the Lenders in
accordance with the terms of the Subordination Agreement, in all right, title
and interests of Company in and to the property described in Attachment 2
hereto, whether now existing or hereafter from time to time acquired
(collectively, the “Collateral”).
Notwithstanding the foregoing, the security interest granted herein shall not
extend to and the term “Collateral” shall not include any equipment or other
property financed by a third party, provided that such third party’s Liens are
Liens of the type described in subsection (e) of the definition of Permitted
Liens; and provided further that such equipment or other property shall be
deemed “Collateral” hereunder if such third party’s Lien is released or
otherwise terminated.


2

--------------------------------------------------------------------------------



3.    General Representations and Warranties. Company represents and warrants to
the Secured Parties that (a) Company is the owner of the Collateral (or, in the
case of after-acquired Collateral, at the time Company acquires rights in the
Collateral, will be the owner thereof) and that no other Person has (or, in the
case of after-acquired Collateral, at the time Company acquires rights therein,
will have) any right, title, claim or interest (by way of Lien or otherwise) in,
against or to the Collateral, other than Permitted Liens; (b) upon the filing of
UCC-1 financing statements in the appropriate filing offices, the Secured
Parties have (or in the case of after-acquired Collateral, at the time Company
acquires rights therein, will have) a perfected security interest in the
Collateral to the extent that a security interest in the Collateral can be
perfected by such filing, subject to Permitted Liens; (c) all Inventory has been
(or, in the case of hereafter produced Inventory, will be) produced in
compliance in all material respects with applicable laws, including the Fair
Labor Standards Act; (d) all accounts receivable and payment intangibles are
genuine and enforceable against the party obligated to pay the same; (e) the
originals of all documents evidencing all accounts receivable and payment
intangibles of Company and the only original books of account and records of
Company relating thereto are, and will continue to be, kept at the following
address of the Company: 2790 Walsh Ave., Santa Clara, CA 95051.
4.    Covenants Relating to Collateral. Company hereby agrees (a) to perform all
acts that may be necessary to maintain, preserve, protect and perfect the
Collateral, the Lien granted to the Secured Parties therein and the perfection
and priority of such Lien, subject to Permitted Liens; (b) not to use or permit
any Collateral to be used (i) in violation in any material respect of any
applicable law, rule or regulation, or (ii) in violation in any material respect
of any policy of insurance covering the Collateral; (c) to pay promptly when due
all material taxes and other governmental charges and all other material charges
now or hereafter imposed upon or affecting any Collateral; and (d) without
written notice to the Secured Parties, (i) without 30 days prior notice to the
Secured Parties, not to change Company's name or place of business (or, if
Company has more than one place of business, its chief executive office), or the
office in which Company's records relating to accounts receivable and payment
intangibles are kept, or (ii) without 30 days prior notice to the Secured
Parties, not to change Company’s state of formation. Notwithstanding anything in
this Agreement to the contrary, Company shall not be required to take any
actions to perfect the Secured Parties’ security interest in the Collateral
other than the filing of a financing statement under the Uniform Commercial
Code.
5.    Authorized Action by Secured Party. Company hereby irrevocably appoints
the Secured Parties as its attorney-in-fact (which appointment is coupled with
an interest) and agrees that the Secured Parties may perform (but the Secured
Parties shall not be obligated to and shall incur no liability to Company or any
third party for failure so to do) any act which Company is obligated by this
Security Agreement to perform, and to exercise such rights and powers as Company
might exercise with respect to the Collateral, including the right to
(a) collect by legal proceedings or otherwise and endorse, receive and receipt
for all dividends, interest, payments, proceeds and other sums and property now
or hereafter payable on or on account of the Collateral; (b) enter into any
extension, reorganization, deposit, merger, consolidation or other agreement
pertaining to, or deposit, surrender, accept, hold or apply other property in
exchange for the Collateral; (c) make any compromise or settlement, and take any
action it deems advisable, with respect to the Collateral; (d) insure, process
and preserve the Collateral; (e) pay any indebtedness of Company relating to the
Collateral; and (f) file UCC financing statements and execute other documents,
instruments and agreements required hereunder; provided, however, that the
Secured Parties shall not exercise any such powers granted pursuant to
subsections (a) through (e) prior to the occurrence of an Event of Default and
shall only exercise such powers during the continuance of an Event of Default.
Company agrees to reimburse the Secured Parties upon demand for any reasonable
costs and expenses, including attorneys' fees, the Secured Parties may incur
while acting as Company's attorney-in-fact hereunder, all of which costs and
expenses are included in the Obligations. It is further agreed and understood
between the parties hereto that such care as the Secured Parties give to the
safekeeping of their own property of like kind shall constitute reasonable care
of the Collateral when in a Secured Party 's possession; provided, however, that


3

--------------------------------------------------------------------------------



a Secured Party shall not be required to make any presentment, demand or
protest, or give any notice and need not take any action to preserve any rights
against any prior party or any other person in connection with the Obligations
or with respect to the Collateral.
6.    Default and Remedies.
(a)    Default. Company shall be deemed in default under this Security Agreement
upon the occurrence and during the continuance of an Event of Default (as
defined in the Notes).
(b)    Remedies. Upon the occurrence and during the continuance of any such
Event of Default, the Secured Parties shall have the rights of a secured
creditor under the UCC, all rights granted by this Security Agreement and by
law, including the right to: (a) require Company to assemble the Collateral and
make it available to the Secured Parties at a place to be designated by the
Secured Parties; and (b) prior to the disposition of the Collateral, store,
process, repair or recondition it or otherwise prepare it for disposition in any
manner and to the extent the Secured Parties deem appropriate. Company hereby
agrees that ten (10) days' notice of any intended sale or disposition of any
Collateral is reasonable. In furtherance of the Secured Parties’ rights
hereunder, Company hereby grants (to the extent grantable by Company without
causing a breach or violation of any agreement to which Company is a party) to
Secured Party an irrevocable, non-exclusive license, exercisable without royalty
or other payment by a Secured Party, and only in connection with the exercise of
remedies hereunder, to use, license or sublicense any patent, trademark, trade
name, copyright or other intellectual property in which Company now or hereafter
has any right, title or interest together with the right of access to all media
in which any of the foregoing may be recorded or stored.
(c)    Application of Collateral Proceeds. The proceeds and/or avails of the
Collateral, or any part thereof, and the proceeds and the avails of any remedy
hereunder (as well as any other amounts of any kind held by a Secured Party at
the time of, or received by a Secured Party after, the occurrence of an Event of
Default) shall be paid to and applied as follows:
(i)    First, to the payment of reasonable costs and expenses, including all
amounts expended to preserve the value of the Collateral, of foreclosure or
suit, if any, and of such sale and the exercise of any other rights or remedies,
and of all proper fees, expenses, liability and advances, including reasonable
legal expenses and attorneys’ fees, incurred or made hereunder by the Secured
Parties;
(ii)    Second, to the payment to the Secured Parties of the amount then owing
or unpaid to the Secured Parties (to be applied on a pro rata basis among the
Secured Parties, first to accrued interest and second to outstanding principal);
(iii)    Third, to the payment of other amounts then payable to the Secured
Parties under any of the Transaction Documents; and
(iv)    Fourth, to the payment of the surplus, if any, to Company, its
successors and assigns, or to whomsoever may be lawfully entitled to receive the
same.
7.    Miscellaneous.
(a)    Notices. Except as otherwise provided herein, all notices, requests,
demands, consents, instructions or other communications to or upon Company or
the Secured Parties under this Security Agreement shall be in writing and faxed,
mailed or delivered to each party to the facsimile number or its address set
forth on Attachment 1 in the case of a Secured Party, or 2790 Walsh Ave., Santa
Clara, CA 95051 in the case of the


4

--------------------------------------------------------------------------------



Company (or to such other facsimile number or address as the recipient of any
notice shall have notified the other in writing). All such notices and
communications shall be effective (a) when sent by Federal Express or other
overnight service of recognized standing, on the business day following the
deposit with such service; (b) when mailed, by registered or certified mail,
first class postage prepaid and addressed as aforesaid through the United States
Postal Service, upon receipt; (c) when delivered by hand, upon delivery; and (d)
when faxed, upon confirmation of receipt.
(b)    Termination of Security Interest. Upon the payment in full of all
Obligations (other than inchoate indemnity obligations), the security interest
granted herein shall terminate and all rights to the Collateral shall revert to
Company. Upon such termination, the Secured Parties hereby authorize Company to
file any UCC termination statements necessary to effect such termination and the
Secured Parties will execute and deliver to Company any additional documents or
instruments as Company shall reasonably request to evidence such termination.
(c)    Nonwaiver. No failure or delay on the Secured Parties’ part in exercising
any right hereunder shall operate as a waiver thereof or of any other right nor
shall any single or partial exercise of any such right preclude any other
further exercise thereof or of any other right.
(d)    Amendments and Waivers. This Security Agreement may not be amended or
modified, nor may any of its terms be waived, except by written instruments
signed by Company and those Secured Parties holding more than 50% of the
aggregate outstanding principal amount of the Notes, including the consent of
each of Domain Partners VII, L.P., Morgenthaler Partners VIII, L.P. RMI
Investments S.a.r.l. and Aisling Capital III, L.P. (provided in each case that
such Secured Party has purchased a Note for its full Pro Rata Amount, as defined
in the Purchase Agreement). Each waiver or consent under any provision hereof
shall be effective only in the specific instances for the purpose for which
given. Notwithstanding the foregoing, this Security Agreement may be amended to
add a party as a Secured Party hereunder in connection with any Additional
Closings (as defined in the Purchase Agreement) without the consent of any other
Secured Party, by delivery of a counterparty signature page to this Agreement,
together with a supplement to Attachment I hereto. Such amendment shall take
effect at the Additional Closing and such party shall thereafter be deemed a
“Secured Party” for all purposes hereunder and Attachment I hereto shall be
updated to reflect the addition of such Secured Party.
(e)    Assignments. This Security Agreement shall be binding upon and inure to
the benefit of the Secured Parties and Company and their respective successors
and assigns; provided, however, that (i) Company may not sell, assign or
delegate rights and obligations hereunder without the prior written consent of
all Secured Parties, and (ii) so long as no Event of Default exists, no Secured
Party may sell, assign or delegate rights and obligations hereunder without the
prior written consent of Company.
(f)    Cumulative Rights, etc. The rights, powers and remedies of the Secured
Parties under this Security Agreement shall be in addition to all rights, powers
and remedies given to the Secured Parties by virtue of any applicable law, rule
or regulation of any governmental authority, any Transaction Document or any
other agreement, all of which rights, powers, and remedies shall be cumulative
and may be exercised successively or concurrently without impairing the Secured
Parties’ rights hereunder. Company waives any right to require a Secured Party
to proceed against any person or entity or to exhaust any Collateral or to
pursue any remedy in the Secured Parties’ power.
(g)    Partial Invalidity. If at any time any provision of this Security
Agreement is or becomes illegal, invalid or unenforceable in any respect under
the law or any jurisdiction, neither the legality, validity or


5

--------------------------------------------------------------------------------



enforceability of the remaining provisions of this Security Agreement nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction shall in any way be affected or impaired thereby.
(h)    Construction. Each of this Security Agreement and the other Transaction
Documents is the result of negotiations among, and has been reviewed by,
Company, Secured Parties and their respective counsel. Accordingly, this
Security Agreement and the other Transaction Documents shall be deemed to be the
product of all parties hereto, and no ambiguity shall be construed in favor of
or against Company or the Secured Parties.
(i)    Entire Agreement. This Security Agreement taken together with the other
Transaction Documents constitute and contain the entire agreement of Company and
the Secured Parties and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.
(j)    Other Interpretive Provisions. References in this Security Agreement and
each of the other Transaction Documents to any document, instrument or agreement
(a) includes all exhibits, schedules and other attachments thereto, (b) includes
all documents, instruments or agreements issued or executed in replacement
thereof, and (c) means such document, instrument or agreement, or replacement or
predecessor thereto, as amended, modified and supplemented from time to time and
in effect at any given time. The words "hereof," "herein" and "hereunder" and
words of similar import when used in this Security Agreement or any other
Transaction Document refer to this Security Agreement or such other Transaction
Document, as the case may be, as a whole and not to any particular provision of
this Security Agreement or such other Transaction Document, as the case may be.
The words "include" and "including" and words of similar import when used in
this Security Agreement or any other Transaction Document shall not be construed
to be limiting or exclusive.
(k)    Governing Law. This Security Agreement shall be governed by and construed
in accordance with the laws of the State of California without reference to
conflicts of law rules (except to the extent governed by the UCC).
(l)    Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall be deemed to constitute one instrument. Receipt by telecopy or electronic
mail of any executed signature page to this Security Agreement shall constitute
effective deliver of such signature page.
[The remainder of this page is intentionally left blank]




6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Company has caused this Security Agreement to be executed as
of the day and year first above written.
    
 
MIRAMAR LABS, INC.
 
 
 
 
 
By:
/s/ Robert Michael Kleine
 
Name:
R. Michael Kleine
 
Title:
President & Chief Executive Officer






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Company has caused this Security Agreement to be executed as
of the day and year first above written.




 
AISLING CAPITAL III, LP
 
 
 
 
 
By:
/s/ Lloyd Appel
 
Name:
Lloyd Appel
 
Title:
Chief Financial Officer





2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Company has caused this Security Agreement to be executed as
of the day and year first above written.


 
CROSS CREEK CAPITAL, L.P.
 
 
 
 
 
By:
Cross Creek Capital GP, L.P.
 
Its:
Sole General Partner
 
 
 
 
 
By:
Cross Creek Capital, LLC
 
Its:
Sole General Partner
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 







 
CROSS CREEK CAPITAL
EMPLOYEES’ FUND, L.P.
 
 
 
 
 
By:
Cross Creek Capital GP, L.P.
 
Its:
Sole General Partner
 
 
 
 
 
By:
Cross Creek Capital, LLC
 
Its:
Sole General Partner
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 









3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Company has caused this Security Agreement to be executed as
of the day and year first above written.


 
DOMAIN PARTNERS VII, L.P.
 
 
 
 
 
By:
One Palmer Square Associates VII, L.L.C.
 
Its:
General Partner
 
 
 
 
 
By:
/s/ Lisa A. Kraeutler
 
Name:
Lisa A. Kraeutler
 
Title:
Attorney-in-fact





4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Company has caused this Security Agreement to be executed as
of the day and year first above written.


 
MORGENTHALER PARTNERS VIII, L.P.
 
 
 
 
 
By:
Morgenthaler Management Partners VIII, LLC
 
Its:
Managing Partner
 
 
 
 
 
By:
/s/ Henry A. Plain, Jr.
 
Name:
Henry A. Plain, Jr.
 
Title:
Member





5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Company has caused this Security Agreement to be executed as
of the day and year first above written.


 
RMI INVESTMENTS S.A.R.L.
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 





6

--------------------------------------------------------------------------------






ATTACHMENT 1
TO SECURITY AGREEMENT
 
Name and Address
DOMAIN PARTNERS VII, L.P.
c/o Domain Associates, L.L.C.
One Palmer Square
Princeton, NJ 08542
Attn: Lisa Kraeutler
Facsimile Number: (609) 683-9789


MORGENTHALER PARTNERS VIII, L.P.
2710 Sand Hill Road
Menlo Park, CA 94025
Attn: Henry A. Plain, Jr.
Facsimile Number: (650) 388-7619
E-Mail: hplain@morgenthaler.com
AISLING CAPITAL III, LP
888 Seventh Avenue, 30th Floor
New York, NY 10106
Fax: 212 651 6379


With a required copy to:
McDermott Will & Emery LLP
340 Madison Avenue
New York, NY 10173-1922
Attn: Todd Finger
Fax: 212 547 5444


CROSS CREEK CAPITAL, L.P.
Cross Creek Capital, L.P.
150 Social Hall Avenue, 4th Floor
Salt Lake City, UT 84111
E-Mail: VentureOps@wasatchadvisors.com


CROSS CREEK CAPITAL EMPLOYEES’ FUND, L.P.
Cross Creek Capital, L.P.
150 Social Hall Avenue, 4th Floor
Salt Lake City, UT 84111
E-Mail: VentureOps@wasatchadvisors.com


RMI INVESTMENTS S.A.R.L
7 Rue Robert Stumper
L-2557 Luxembourg
Attn: Christophe Gaul






--------------------------------------------------------------------------------



ATTACHMENT 2
TO SECURITY AGREEMENT
The Collateral consists of all of Company’s right, title and interest in and to
the following personal property:
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as noted below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and
All Company’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
Notwithstanding the foregoing, the Collateral does not include any (i)
Intellectual Property; provided, however, the Collateral shall include all
Accounts and all proceeds of Intellectual Property and provided further that if
a judicial authority (including a U.S. Bankruptcy Court) would hold that a
security interest in the underlying Intellectual Property is necessary to have a
security interest in such Accounts and such property that are proceeds of
Intellectual Property, then the Collateral shall automatically include the
Intellectual Property to the extent necessary to permit perfection of the
Secured Parties’ security interest in such Accounts and such other property of
Company that are proceeds of the Intellectual Property; (ii) more than 65% of
the total combined voting power of all classes of stock entitled to vote the
shares of capital stock (the “Shares”) of any Foreign Subsidiary, if Company
demonstrates to the Secured Parties’ reasonable satisfaction that a pledge of
more than sixty five percent (65%) of the Shares of such Subsidiary creates a
present and existing adverse tax consequence to Company under the U.S. Internal
Revenue Code; and (iii) any license or contract, in each case if the granting of
a Lien in such license or contract is prohibited by or would constitute a
default under the agreement governing such license or contract (but (A) only to
the extent such prohibition is enforceable under applicable law and (B) other
than to the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-408 or 9-409 (or any other Section) of Division 9 of the
Code); provided that upon the termination, lapsing or expiration of any such
prohibition, such license or contract, as applicable, shall automatically be
subject to the security interest granted in favor of the Secured Parties
hereunder and become part of the “Collateral.”
All capitalized terms used in this Attachment 2 shall have the respective
meanings given to such terms in the Senior Loan Agreement.



